Citation Nr: 0414098	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-24 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
2, 1998, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 1, 
1995, for the assignment of a 10 percent evaluation for a 
shell fragment wound of the right upper arm with retained 
fragments, under 38 C.F.R. § 4.73, Diagnostic Code 5305.

3.  Entitlement to permanency of a 100 percent disability 
rating currently in effect for PTSD as a basis for 
establishing basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

The matter initially arose from rating decisions of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran appealed the denial of his claims 
to the Board of Veterans' Appeals (Board).  In May 2002, the 
Board determined that the effective date of the grant of 
service connection for PTSD was August 10, 1998; and the 
effective date for a 10 percent evaluation for a shell 
fragment wound of the right upper arm with retained 
fragments, under 38 C.F.R. § 4.73, Diagnostic Code 5305, was 
June 2, 1993.  The Board deferred adjudication of the issue 
of entitlement to permanency of a 100 percent disability 
rating currently in effect for PTSD as a basis for 
establishing basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
pending further development.  In October 2003, the Board 
remanded that issue to the AOJ for further development.  

The veteran appealed the Board's May 2002 determination with 
regard to the first two issues to the United States Court of 
Appeals for Veterans Claims ("the Court").  In a September 
3, 2003 order, the Court vacated the two effective date 
issues on appeal for consideration of the veteran's claim 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  First, VA has a duty to notify 
the claimant and his/her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  .  The VA's 
duty to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

A VCAA letter has not been issued with regard to the issues 
on appeal.  Accordingly, VA should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As noted in the introductory portion of this decision, the 
issue of entitlement to permanency of a 100 percent 
disability rating currently in effect for PTSD as a basis for 
establishing basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
was the subject of an October 2003 Board remand decision.  It 
is unclear if action has been undertaken by the AOJ with 
regard to this matter.  However, since the case is being 
returned for VCAA compliance, the Board again refers the AOJ 
to the October 2003 remand decision.  

The Board further notes that additional evidence has been 
added to the claims file.  This evidence consists of VA 
medical records dated 2000-2001.  The veteran has indicated 
that he waives initial AOJ consideration of this evidence.  
VA does not currently have a regulation permitting such a 
waiver.  Further, the case is being returned to the AOJ.  As 
such, the AOJ should consider the new evidence.  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that he had a claim 
pending for service connection for PTSD 
earlier than September 2, 1998, or for an 
increased rating for a shell fragment 
wound of the right upper arm with 
retained fragments, earlier than March 1, 
1995, he should submit such evidence.  In 
addition, if there is evidence that the 
veteran's PTSD warrants a permanent total 
rating in that the current level of 
impairment is reasonably certain to 
continue throughout the life of the 
veteran, he should submit such evidence.  

2.  The VBA AMC should send the veteran 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 as to the 
issues of: (1) entitlement to an 
effective date earlier than September 2, 
1998, for the grant of service connection 
for PTSD; (2) entitlement to an effective 
date earlier than March 1, 1995, for the 
assignment of a 10 percent evaluation for 
a shell fragment wound of the right upper 
arm with retained fragments, under 38 
C.F.R. § 4.73, Diagnostic Code 5305; and 
(3) entitlement to permanency of a 100 
percent disability rating currently in 
effect for PTSD as a basis for 
establishing basic eligibility for 
Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

3.  The AOJ should fully comply with the 
Board's October 2003 remand decision as 
to the issue of entitlement to permanency 
of a 100 percent disability rating 
currently in effect for PTSD as a basis 
for establishing basic eligibility for 
Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

4.  If upon completion of the requested 
actions, the issues on appeal remain 
denied, the case should be returned after 
compliance with requisite appellate 
procedures to include the issuance of a 
supplemental statement of the case which 
addressed evidence added to the record 
subsequent to statements of the case as 
to the respective issues on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



